NOTE: This order is nonprecedential.

  mniteb ~tate~ QI:ourt of §ppeaI~
      for tbe jfeberaI QI:ircuit

                  JOHN B. ADRAIN,
                   Plaintiff-Appellant,
                           v.
 EDGE PRODUCTS LLC AND SUPERCHIPS, INC.,
               Defendants,
                          AND

       GRANATELLI MOTOR SPORTS, INC.,
              Defendant-Appellee.


                       2012-1060


   Appeal from the United States District Court for the
Southern District of Texas in case no. 10-CV-0885, Judge
Vanessa D. Gilmore.


                     ON MOTION


                      ORDER
    John B. Adrain (Adrain) moves to dismiss Edge Prod-
ucts, LLC (Edge) and SuperChips, Inc. (SuperChips) as
parties in this appeal due to a settlement agreement and
ADRAIN v. EDGE PRODUCTS                                         2

to reset the briefing schedule with respect to Granatelli
Motor Sports, Inc. (GMS),
      Upon consideration thereof,
      IT IS ORDERED THAT:

     (1) The motion to dismiss Edge and SuperChips from
this appeal is granted in part. The parties will be listed
in the caption as defendants. The revised official caption
is reflected above.
    (2) The motion to reset the briefing schedule with re-
spect to GMS is granted to the extent that Adrain's open-
ing brief is due within 30 days of the date of filing of this
order.
                                    FOR THE COURT


      JAN 192012                     /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: John T. Polasek, Esq.                         FILED
                                          u.s. COURT OF APPEAlS FOR
    Joe C. Holzer, Esq.                      THE FEDERAL CIRCUrr
    Candace L. Smith, Esq.
                                              JAN 1 92012
s21
                                                JAN HORBALV
                                                   CLERK